Citation Nr: 1702380	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-40 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a torn left medial meniscus, status post arthroscopy with shaving joint and patella and partial medial meniscectomy and osteoarthritis (hereinafter left knee disability).

2.  Entitlement to an initial compensable evaluation for left knee instability prior to January 23, 2014, and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1983 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied an evaluation in excess of 10 percent for the Veteran's left knee disability.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in October 2014; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in December 2014, at which time the Board denied service connection for gastroesophageal reflux disease (GERD) and denied an evaluation in excess of 10 percent for the Veteran's left knee degenerative joint disease (DJD), although the Board awarded a separate 10 percent evaluation for the Veteran's left knee instability, effective January 23, 2014.  The Veteran timely appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Following extensive briefing by the parties, the Court issued a Memorandum Decision in March 2016, in which the Court affirmed the Board's denial of service connection for GERD, but set aside the part of the decision regarding the left knee disability and remanded that issue for further adjudication/development by the Board.  

The case has been returned to the Board at this time in compliance with the March 2016 Memorandum Decision.  In light of the affirmance by the Court, the Board notes that the service connection issue for GERD is final and that claim will no longer be addressed by the Board.  

Moreover, in light of the Court's language that it set aside the part of the December 2014 Board decision regarding the left knee disability, the Board finds that both of the left knee issues decided in the December 2014 Board decision were set aside and remanded by the Court.  Consequently, the Board has therefore characterized the issues on appeal as above in order to more accurately reflect the left knee issues before the Board at this time, in compliance with the Court's Memorandum Decision.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Court's Memorandum Decision, the parties agreed that the Board failed to obtain identified private treatment records noted during the Veteran's October 2014 hearing.  During that hearing, the Veteran indicated that he sought private treatment with a private orthopedist and physical therapist for his left knee disability.  Consequently, the Board finds that a remand is necessary in order to obtain additional information from the Veteran regarding his identified private treatment for his left knee and to obtain those records, as appropriate.  

Additionally, on remand, any outstanding VA treatment records should be obtained; the AOJ should ensure that the noted August 2014 medical record referenced in the Court's Memorandum Decision is associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Veteran's last VA left knee examination was in April 2014.  The Veteran reported in his October 2014 hearing that his left knee disability had increased since his last VA examination.  Furthermore, the Board has reviewed the April 2014 VA examination report and notes that active range of motion testing of his bilateral knees was obtained, although it does not appear that any passive range of motion testing or testing during weightbearing and non-weightbearing was obtained at that time.  

In a recent holding, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Board finds that the April 2014 VA examination is not adequate for rating purposes.

Consequently, in light of the Veteran's statements in his October 2014 respecting worsening of his left knee disability, as well as the noted inadequacy of the last VA examination of his left knee, the Board finds that during the remand a new VA examination should be afforded the Veteran such that the Board may adequately assess the current severity of that disability.  See Correia, supra; Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any and all outstanding VA treatment records from the Minneapolis/St. Paul and St. Cloud/Milwaukee VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  The AOJ should specifically ensure that the August 2014 medical record referenced in the March 2016 Memorandum Decision is associated with the claims file.  

2.  Ask the Veteran to identify any private treatment that he may have had for his left knee disability, which is not already of record, to include the identified private orthopedist and physical therapist referred to during his October 2014 Board hearing.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The left knee should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his left knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

